Citation Nr: 1422103	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-21 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to an initial disability rating higher than 10 percent for peripheral neuropathy of the left lower extremity secondary to Dapsone, medication taken for a service-connected eruptive skin condition, resembling psoriasis, impetigo, persistent eczema, or contact dermatitis of the arms, back and scalp.  

3.  Entitlement to an initial disability rating higher than 10 percent for peripheral neuropathy of the right lower extremity also secondary to the Dapsone.

4.  Entitlement to an initial disability rating higher than 10 percent for idiopathic peripheral neuropathy of the right upper extremity (dominant) secondary to the service-connected eruptive skin condition resembling psoriasis, impetigo, persistent eczema, or contact dermatitis of the  arms, back and scalp.

5.  Entitlement to an initial disability rating higher than 10 percent for idiopathic peripheral neuropathy of the left upper extremity (non-dominant), also as secondary to the service-connected eruptive skin condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1971.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from December 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2011, the Board remanded the claims for further development, specifically, the issuance of a Statement of the Case (SOC), and there has been compliance with that remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although, in a more recent January 2013 statement, the Veteran requested a hearing before a Veterans Law Judge of the Board, in an April 2014 statement since submitted he withdrew his hearing request.  38 C.F.R. § 20.704(d) (2013).  Indeed, he is withdrawing his entire appeal, in turn requiring that the Board dismiss it.  38 C.F.R. § 20.204 (2013).



FINDING OF FACT

In April 2014, prior to the promulgation of a decision in this appeal, the Board received notification from the appellant-Veteran that he is withdrawing his appeal of these claims.


CONCLUSION OF LAW

The criteria for withdrawal of the appellant's substantive appeal concerning these claims have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a letter received in April 2014, the Veteran indicated he was satisfied with the decisions already taken by the RO.  As such, he has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and it is dismissed.



ORDER

These claims are dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


